LARSEN, Justice,
concurring.
I concur with the majority, but write to add an additional compelling reason the time of an employee’s “first distinct manifestation” of occupational disease should control carrier liability. If we held that the last injurious exposure controlled, it would create a situation where carriers could avoid liability for occupational disease by simply cancelling worker’s compensation coverage while workers remained exposed to an injurious substance. If a carrier learns early of a disease common to an industry, it could thus avoid paying the majority of claims for that disease. This situation could have disastrous effects in industries where occupational diseases have a lengthy onset, for example those where workers develop asbestosis and silicosis after many years of exposure. The majority opinion is in harmony with the general rule, frequently recited, that the Worker’s Compensation Act should be liberally construed in the worker’s favor. Attaching carrier liability to the first distinct manifestation of an occupational disease is not only compatible with the general law in this area, it also avoids the potential for a carrier’s escape from liability by canceling coverage in a workplace where the potential for numerous occupational disease claims exist. For this reason, as well as those cited in the majority opinion, I concur.